              Case 1:19-bk-11742            Doc 7     Filed 11/14/19 Entered 11/14/19 11:06:50               Desc Main
                                                      Document      Page 1 of 3
                                              UNITED STATES BANKRUPTCY COURT
                                                  DISTRICT OF RHODE ISLAND


_____________________________________________________________________________________________________________
         In Re: Sandra A Sanchez                                  BK No. 1:19−bk−11742
         Debtor(s)                                                Chapter 7

______________________________________________________________________________________________________________
                                Service of Certified Copy of the Docket Indicating the Absence of a Filed
                      Certification and the Applicability of the Exception to the Stay Under 11 U.S.C. § 362(b)(22)


        Pursuant to 11 U.S.C.§ 362(l)(4)(B) and LBR 4001−4, enclosed is a certified copy of the court docket in the above
        case, indicating:

                        The absence of a filed Initial Statement of Eviction Judgment in compliance with 11 U.S.C. §
                    362(l)(1) and R.I. LBR 4001−4.

                        The failure to deposit with the Court, any rent that would become due during the 30−day
                    period after the filing of the petition in compliance with 11 U.S.C.§ 362(l)(1) and R.I. LBR
                    4001−4.

                        The absence of a filed Statement of Payment of An Eviction Judgment.

        Based on the above−indicated failure to comply with 11 U.S.C. § 362(l)(1) and/or R.I. LBR 4001−4, the Court
        hereby serves notice of the applicability of the exception to the stay under 11 U.S.C. § 362(b)(22).

        Certificate of Service: I hereby certify that this Service of Certified Copy of the Docket Indicating the Absence of
        a Filed Certification and the Applicability of the Exception to the Stay Under 11 U.S.C.§ 362(b)(22) was served
        this date on the Lessor and the Debtor and their counsel, if applicable, by regular mail.




                                                                    Date: 11/14/19
        Entered on Docket: 11/14/19
        Document Number: 6
        821.jsp




        ______________________________________________________________________________________________

                  The Federal Center · 380 Westminster Street, 6th Floor · Providence, RI 02903 · Tel: (401) 626−3100

                                                     Website: www.rib.uscourts.gov
11/14/2019   Case 1:19-bk-11742              Doc 7                  Central Live
                                                          Filed 11/14/19         Database Area
                                                                               Entered    11/14/19 11:06:50 Desc Main
                                                          Document        Page 2 of 3
                                                            Filed_As_ProSe, DebtEd, MEANSNO, NOASSIGN, DUPFILER


                                                 United States Bankruptcy Court
                                               District of Rhode Island (Providence)
                                               Bankruptcy Petition #: 1:19-bk-11742
                                                                                       Date filed: 11/14/2019
 Assigned to: Judge Diane Finkle
 Chapter 7
 Voluntary
 No asset


 Debtor                                                                       represented by Sandra A Sanchez
 Sandra A Sanchez                                                                            PRO SE
 42 Top Hill Road
 Providence, RI 02904
 PROVIDENCE-RI
 401-297-1267
 SSN / ITIN: xxx-xx-4279

 Assistant U.S. Trustee
 Gary L. Donahue
 Office of the U.S. Trustee
 U.S. Courthouse
 One Exchange Terrace Suite 431
 Providence, RI 02903
 (401) 528-5551

 Trustee
 Charles A. Pisaturo, Jr.
 Law Offices of Charles A. Pisaturo Jr.
 1055 Elmwood Avenue
 Providence, RI 02907-2817
 (401) 274-3800


     Filing Date                    #                                             Docket Text

                                         1         Chapter 7 Voluntary Petition Individual. . Fee Amount $335 Filed by
   11/14/2019                                      Sandra A Sanchez . (Fortes, Dina) (Entered: 11/14/2019)

                                         2         RESTRICTED ACCESS! Statement of Social Security Number (access
                                                   to this document is restricted) Filed by Debtor Sandra A Sanchez . (Fortes,
   11/14/2019                                      Dina) (Entered: 11/14/2019)

                                         3         Certificate of Pro Se Debtor Re: Preparation of Petition by Non-Legal
                                                   Entity. Amount Paid: 0.00 Dollars. Name of Preparer: Morris Williams.
                                                   Document Preparer Morris Williams added to case. Filed by Debtor
                                                   Sandra A Sanchez . (Fortes, Dina) Additional attachment(s) added on
   11/14/2019                                      11/14/2019 (Fortes, Dina). (Entered: 11/14/2019)


https://ecf.rib.circ1.dcn/cgi-bin/DktRpt.pl?903863771082203-L_1_0-1                                                              1/2
11/14/2019Case 1:19-bk-11742                                   Central Live
                                             Doc 7 Filed 11/14/19           Database Area
                                                                          Entered    11/14/19 11:06:50 Desc Main
   11/14/2019                                   JudgeDocument        Page to
                                                      Diane Finkle added      3 case
                                                                                of 3 (Fortes, Dina) (Entered: 11/14/2019)

                                         4         7 Day Order re: Missing Documents and Certificate of Service. Missing
                                                   Items: CREDITOR LIST, CREDIT COUNSELING. Missing Items:
                                                   Creditor list, and certificate of credit counseling.** Missing Documents
                                                   Due By: 11/21/2019, plus an additional 3 days if served by mail or
                                                   otherwise allowed under FRBP 9006(f). (Fortes, Dina) (Entered:
   11/14/2019                                      11/14/2019)

                                         5         14 Day Order re: Missing Documents and Automatic Dismissal if
                                                   documents are not timely filed. (related document(s)1 Voluntary Petition
                                                   (Chapter 7) filed by Debtor Sandra A Sanchez). To view the specific items
                                                   listed in the Missing Documents Order, click on the document number for
                                                   this entry. Missing Documents Due By: 11/29/2019, plus an additional 3
                                                   days if served by mail or otherwise allowed under FRBP 9006(f). (Fortes,
   11/14/2019                                      Dina) (Entered: 11/14/2019)

                                                   Duplicate Filer. Information regarding previous filing: Case No.: 16-
                                                   10131, Filing Date: 01/26/2016, Chapter: 13, Closing Date: 02/14/2017,
                                                   Disposition: DISMISSED. Case No.: 15-12355, Filing Date: 12/04/2015,
                                                   Chapter: 7, Closing Date: 01/07/2016, Disposition: DISMISSED. (Fortes,
   11/14/2019                                      Dina) (Entered: 11/14/2019)

                                         6         Initial Statement About an Eviction Judgment Filed by Debtor Sandra A
                                                   Sanchez . "Rental Deposit was not received. (Fortes, Dina) (Entered:
   11/14/2019                                      11/14/2019)




https://ecf.rib.circ1.dcn/cgi-bin/DktRpt.pl?903863771082203-L_1_0-1                                                            2/2
